Citation Nr: 1112840	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  10-44 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine (previously claimed as upper back pain).

2.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for headaches, migraine type, as due to degenerative disc disease of the cervical spine.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Attorney



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to August 1969 and from October 1974 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  At that time, the RO, in pertinent part, declined to reopen the Veteran's previously denied claims for service connection for degenerative disc disease of the cervical spine, headaches as due to degenerative disc disease of the cervical spine, and sinusitis, bronchitis, and asthma, and denied entitlement to a TDIU.  

The Veteran filed a timely notice of disagreement as to the RO's determination and a statement of the case (SOC) was issued in September 2010.  The SOC erroneously included a claim for an increased rating for lumbar spine degenerative disc disease and omitted the claim for service connection for cervical spine degenerative disc disease.  However, as discussed below, the Veteran has withdrawn his appeal and, thus, he was not harmed by the error.  The Veteran's November 2010 substantive appeal did not address the claim for service connection for sinusitis, bronchitis, and asthma.  See 38 C.F.R. § 20.200 (2010) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.)


FINDING OF FACT

2.  On January 13, 2011, prior to the promulgation of a decision in this appeal, the Board received notification of a withdrawal of this appeal from the appellant.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2008, the RO received the Veteran's claim to reopen his previously denied claims for service connection for degenerative disc disease of the cervical spine (previously claimed as an upper back disorder), headaches as due to degenerative disc disease of the cervical spine, and for a TDIU.  In the April 2009 rating decision, the RO denied the Veteran's claims.  The Veteran perfected an appeal as to the RO's determination.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A  Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  The appellant has withdrawn this appeal in a signed statement dated January 12, 2011 and received by the Board on January 13, 2011 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The claim as to whether new and material evidence was received to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine (previously evaluated as upper back pain) is dismissed.

The claim as to whether new and material evidence was received to reopen a claim of entitlement to service connection for headaches, migraine type, as due to degenerative disc disease of the cervical spine, is dismissed.

The claim as to entitlement to a total rating based upon individual unemployability due to service-connected disabilities is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


